DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Remarks
	The Amendment filed 9/15/22 has been entered. Claim(s) 1-5, 7-14, 16-17, and 19-26 are pending in the application and are under examination.
Claim Rejections - 35 USC § 101
Claims 1-5, 7-14, 16-17, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a process (claims 1-5, 7-9, and 21-22) and product (claims 10-14, 16-17, 19-20, and 23-26), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps that under the broadest reasonable interpretation covers steps practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons), mathematical concepts (including creating graphs, encoding information onto said graphs, and generating paths on said graphs) and certain methods of human activity (e.g., including interpersonal interactions, teaching, or following instructions between two or more people) which include: a method comprising: receiving habit selection information from a habit forming application associated with a user of a plurality of users, the habit selection information identifying a habit; determining a maturity measurement of the user based on a human behavior model, the human behavior model configured to determine the maturity measurement using historic habit information corresponding to the plurality of users; determining a recommendation score of a behavior associated with the habit; encoding the behavior onto a behavior taxonomy as a traversal path based on the maturity measurement, the recommendation score, and the historic habit formation information; wherein: the behavior taxonomy is a graph data structure having graph elements including vertices, edges, and a plurality of possible traversal paths, graph elements along the traversal path are weighted based on at least one of an efficacy value or the maturity measurement, and encoding the behavior onto the behavior taxonomy comprises: generating a directed graph structure including a first node corresponding to a first component of the behavior and a second node corresponding to a second component of the behavior, the first node and second node connected by an edge representing a relationship between the first component and the second component, and generating the traversal path from the first node to the second node via the edge; identifying the behavior as a preferred behavior based on an attribute of the traversal path corresponding to the behavior; and sending the preferred behavior to the user; wherein determining the maturity measurement comprises: determining a position within a region of the human behavior model, the position indicating the ability of the user to effect behavioral change; and determining the maturity measurement based at least in part on the position within the region; wherein determining the maturity measurement comprises: collecting user information associated with the user;  9985739-42-4111.0010001updating a position associated with the user from a first region within the human behavior model to a second region within the human behavior model based on the user information, the position indicating the ability of the user to effect behavioral change; and determining the maturity measurement based at least in part on the position within the region; wherein the user is a first user, and determining the recommendation score comprises: identifying a second user based on the maturity measurement; determining an availability value based on the probability of the second user performing the behavior; and calculating the recommendation score based on the availability value; wherein the user is a first user, and determining the recommendation score comprises: identifying a second user based on the maturity measurement; determining the efficacy value based on an attempt of the second user to form the habit by performing the behavior; and calculating the recommendation score based on the efficacy value; applying a weight to the edge representing the relationship between the first component and the second component, the weight associated with the recommendation score;  identifying preparation information associated with the habit, the preparation information including a discrete behavior to perform prior to forming the habit; and sending the preparation information to the user; at least one of: sending to the user a nudge request including information associated with the preferred behavior; or receiving from the user a nudge response indicating whether user has performed the preferred behavior; wherein at least one of the first node or the second node has a locus rank, a system rank, a category rank, a manipulation rank, or a precision rank; receiving data from the user; and determining whether the user is performing the behavior based on the received data; and determining, based on the received data, whether the behavior has successfully led to formation of a habit corresponding to the habit selection information, as recited in claims 1-5, 7-14, 16-17, and 19-26.  Note that even if most humans would use a physical aid (e.g., pen and paper to perform various analysis, generation, and encoding of said behavior taxonomy graph, and/or a calculator) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of these identified steps above.  But for the recitation of generic computer hardware at the outset of the claim recited as being configured to perform the subsequent steps and stating that various limitations are performed by “a user device”, nothing in the claim elements precludes the steps from being performed by a combination of mental processes and interpersonal interactions between two or more people using pen and paper to analyze and convey the information claimed.  For example, a human could reasonably perform the steps related to creation of the graph data structure by mental process and using pen and paper to create the visual features claimed.  Therefore, the claims recite an abstract idea.
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations including the judicial exception above; A system comprising: a memory, and a database, one or more processors and/or circuits coupled to the memory and configured to perform the judicial exception above; outputting information to a user device; and receiving data from one or more sensors associated with the user) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions on a general purpose computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a general purpose computer.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components and user device in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  The recitation of one or more sensors for receiving user data amounts to insignificant pre-solution data-gathering activity based on the lack of any technical detail defining any particular arrangement of sensors or manipulation of the raw sensor data, but instead merely reciting the sensors as performing a result-based activity of receiving data with no further detail.  Moreover, implementing a user device to receive input and produce output amounts to insignificant pre and post solution activity, as it is generically recited to merely collect information to be used for the abstract idea above and output information produced by the abstract idea above, without any further technical detail that can be reasonably interpreted as a particular machine or technical improvement to the device claimed.  To the extent the judicial exception identified in Prong 1 is made faster by the recited computer component and/or user device, it is solely from the capabilities of a general-purpose computer, and thus automating a process as identified in Prong 1 is not an improvement to the computer’s functionality but rather using the computer for its basic function. Accordingly, the claims as a whole do not integrate the recited judicial exception into a practical application and the claims are directed to the judicial exception.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification (for example, see par. 0099-0109: disclosing the computer system) describes the additional elements (i.e., the computer components and user device) in a manner (i.e., “Computer system 600 may also be any of a personal digital assistant (PDA), desktop workstation, laptop or notebook computer, netbook, tablet, smart phone, smart watch or other wearable, appliance, part of the Internet-of-Things, and/or embedded system, to 
name a few non-limiting examples, or any combination thereof” and not defining the user device beyond referring to it by name in the same generic manner as claimed) that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The addition of these identified additional elements describing a computer system and user device in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  The recited sensors are recited for the result-based function of receiving user data, with no further detail related to a particular arrangement of sensors or how the raw data is manipulated, and thus amount to insignificant pre-solution data gathering activity.  Additionally, receiving and outputting information via a user device, without any further detail as is the case in the present claims, is akin to gathering and analyzing information using conventional techniques and displaying the result, which the courts have held to be insufficient in showing an improvement in technology.  See TLI Communications LLC v. AV Auto. LLC, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, as well as insignificant pre or post solution activity, as the user device is generically recited for receiving input or providing output, and thus does not represent an improvement in display technologies.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-5, 7-14, 16-17, and 19-26 are not directed to patent eligible subject matter.

RESPONSE TO ARGUMENTS

Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (that under Step 2A, Prong 1, The claims do not recite the abstract idea of "mental process.".  Applicant submits that the claims do not recite a "mental process" for the same reason that the claim in Example 39 of the Office's Subject Matter Eligibility Examples: Abstract Ideas was found subject matter eligible. The claim in Example 39 is directed to a method for training a neural network for facial detection. The claim in Example 39 was found not to be directed a mental process because the recited steps (e.g., creating a first training set of digital facial images, first training a neural network using the first training set, creating a second training set of the first training set and digital non-facial images incorrectly detected as facial images after the first training, and second training the neural network using the second training set) cannot be practically performed in the human mind. The amendments to claims 1, 10, and 16 clarify that the behavior taxonomy is a graph data structure having graph elements including vertices, edges, and a plurality of possible traversal paths, where the graph elements along the traversal path are weighted based on at least one of an efficacy value or maturity measurement. The maturity measurement is based on information from a plurality of users. Applicant respectfully submits that a human cannot practically generate a directed graph structure in their mind, much less encode behaviors onto a taxonomy as a traversal path through the graph data structure's Reply to Office Action of- 13 - BOBINET et al.March 15, 2022Application No. 16/571,031weighted graph elements, as recited in the amended claims. Nor can the human mind practically perform the weighting operations needed to weight the graph elements along a traversal path based on at least one of an efficacy value or the maturity measurement. Additionally, as discussed in ¶[0063] of the specification, providing the recommendation at a particular time based on a specific status/behavior of the user is important. Yet the human mind cannot manage all the nuances and variability of when a patient may need the help of a recommendation or nudge-and that failure to manage the activation of the behavior at just the right time can undermine the practice of the behavior or formation of a habit. For example, if one considers a scenario where harm can come to a recovering heart patient who does not take his medication on time, the patient would need a treatment regimen that reacts to that patient's daily circumstances more quickly than the time it would take a human physician to develop or adjust a treatment regimen that takes into account all the aspects and features recited in claim 1. The human mind cannot practically process such information and accurately identify the recited preferred behavior, in the manner claimed, in the timeframe needed to be useful to the patient. And without an app that allows for more real time monitoring of and connection to a patient, the human physician would not even know of most circumstances that would require a reaction of the regimen. This is a practical necessity of the algorithm's ability to be useful to such a patient and their clinician. This is true in most habit-forming situations, whether emergent, routinely periodic, or responding to a particular circumstance. As the recited encoding involving graph structure generation and travel is too complex to practically be performed in the human mind, Applicant respectfully submits that claims 1, 10, and 16, as amended, do not recite an abstract idea. Because they do not recite an abstract idea, claims 1, 10, and 16 are thus eligible under § 101. Atty. Dkt. No. 4111.0010001Application No. 16/571,031Further, new claims 21-23 do not recite a "mental process." Due to the type of data and the manner in which the data is obtained (e.g., sensors), the claims cannot be practically performed as a "mental process." Specifically, the claims receive information about a user's habit selection. (Specification', ¶¶ 0069). The claims determine a behavior associated with the habit. (Id., ¶ 0077). Furthermore, the claims encode the behavior in a behavior taxonomy as a traversal path to determine whether the behavior is a preferred behavior for the user. (Id.). The claims use sensors associated with the user to determine whether the user is performing the behavior. (Id., ¶ 0062). The sensor data may include heart rate or other user activity levels. (Id.). As such, based on the type of data (e.g., sensor data) and the sensors used to collect the data, the claims cannot be practically performed as a mental process. Based on the above reasons, the claims do not recite an abstract idea under the category of "mental process."), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  Creating the graph as claimed is practically performable by the human mind using pen and paper to create the graph with the features claimed, as it merely requires the user to generate a 2D graph, including drawing paths on the graph with common graph elements including vertices, edges, and a plurality of paths.  Additionally, the claimed limitations related to the graph amount to a mathematical concept, including a mathematical relationship represented in a graph, as provided in the rejection above.  The claims do not provide any further detail how the graph elements along the traversal path are weighted based on at least one of an efficacy value or the maturity measurement by any particular rules which would foreclose a human from practically performing the task in their mind using pen and paper to create the visual graph structure claimed because these limitations are defined in a result-based manner with no further algorithm or process for achieving the stated results.  This is distinguishable over Example 39, directed to training a neural network, which was does not contain a judicial exception because the steps were solely directed to training said neural network (including collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; Subject Matter Eligibility Examples: Abstract Ideas 2019-01-07 9 creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set), as opposed to the claimed invention which contains three separate judicial exceptions as provided in the rejection above, and are not directed to training any form of machine learning or neural network.   Additionally, Applicant’s argument relying on the example of a recovering heart patient is not commensurate in scope with the claimed invention which does not require any specific timing or geographic requirements that Applicant’s example entails.  Nor do the claims require any particular algorithm, as asserted by Applicant.  Moreover, the recited sensor data is merely defined as “data” associated with the user, and thus amounts to insignificant pre-solution data gathering activity.  The same task of determining whether a user is performing an activity is practically capable of being performed by a human through observation.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.

	In response to Applicant's argument (that under Step 2A, Prong 2 and step 2B, The claims have additional elements that integrate the alleged abstract idea into a practical application, or that amount to significantly more than the alleged abstract idea.  Even if the claimed subject matter could be considered abstract (which Applicant does not concede), the claims have additional elements that integrate the alleged abstract idea into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to the functioning of a computer or to another technology or technical field. Previous behavioral modification systems were generic, because the number of different options and potential modifications were too numerous to quickly calculate, and it was difficult to account for user differences because there were too many different permutations for the computer to handle. By providing a directed graph structure with the specific features as claimed, and weighting the elements in the graph data structure based on user-specific values/measurements, the system can output a more accurate result more quickly than the prior systems were capable of. For example, claim 1 of the present application, as amended, recites that encoding the behavior onto the taxonomy comprises generating a directed graph structure whose nodes and edges represent specific component relationships, as well as generating a traversal path across a taxonomy from a first node to a second node. The graph elements of the directed graph structure are weighted based on at least one of an efficacy value or a maturity measurement, to account for differences between individuals that the computer may not previously have recognized. Because the graph data structure enables the computer to process more varied data more quickly, and provide more relevant data to a user, use of the graph data structure has a technical advantage over prior systems. Further, the graph data structure allows the system to be more scalable than prior systems, because nodes can be added to the graph data structure along with edges that identify relationships of the new nodes to existing components. This allows the traversal path to be easily updated as additional information and decision points are added. The claims also recite advantages over manual, clinician-based analyses. A clinician's brain is prone to biases, such as Availability heuristic/bias, whereby a human clinician will more often offer recommendations from a small set of common/familiar recommendations that they give all patients, regardless of maturity level. Therefore the recommendation for each patient is a function of the clinician's working memory, and may not represent the most useful outcome for that patient. Also, Recency bias is a common problem for human brains/clinicians. If a recommendation was just given to a patient prior to a current patient, the clinician will disproportionately offer that same recommendation to the current patient because it was top of mind, or because it recently worked for Reply to Office Action of-16- BOBINET et al.March 15, 2022Application No. 16/571,031another patient. Recency bias thereby inaccurately gives a recent recommendation a greater likelihood of being recommended again. Another limit of the human brain includes working memory limitations. Research shows a typical range of 5-9 items in a category that can be recalled before the brain struggles for more ideas. However, the taxonomy recited in the claims can hold unlimited recommendations, which can be weighted, pulled, and delivered for each patient without such working memory limitations. Claim 1 thus recites a very specific, practical application of any alleged abstract idea, and is thus patent eligible under § 101. Claims 10 and 16 recite similar features, and are eligible under § 101 for at least the same reasons. Further, new claims 21-26 each recite a combination of additional elements, including "receiving data from one or more sensors associated with the user; and determining whether the user is performing the behavior based on the received data," as well as using the sensor data to determine "whether the behavior has successfully led to formation of a habit corresponding to the habit selection information." The combination of the additional elements provides a specific improvement to conventional systems by using sensor data to determine outcomes. Conventional applications have failed to identify behaviors that establish healthy habits for users. (Specification, ¶ [0003]). Furthermore, conventional systems have failed to track user's behavior to ensure that the user is practicing the behavior that may lead to healthy habits. (Id., ¶¶ 0061-0062). The use of sensors helps to offer feedback on a) the level of adoption and lifetime practice count of the habit being practiced, b) the time-based patterns of such practices (e.g. time of day when the behavior is practiced) that can be used to strengthen recommendations from the behavior taxonomy around optimal times and patterns of practice for each Reply to Office Action of-17- BOBINET et al.March 15, 2022Application No. 16/571,031user and c) the outcomes in habit formation for each behavior (e.g. the sensors can feed back information regarding when a behavior becomes an automatic habit, thereby potentiating the recommendations to the user that a new habit can be selected and practiced). 
The behavior taxonomy is a model for evaluating behaviors that lead to healthy/desired habits. 
(Id.). The elements of new claims 21, 23, and 25 monitor a user using sensor data collected from sensors associated with the user to determine whether the user is performing the behavior that will lead to the healthy/desired. (Id., ¶¶ 0073-0078). Therefore, new claims 21-23 provide an improvement to conventional systems by using physical sensors in conjunction with the analytical platform to accurately communicate to the user a behavior that will lead to a healthy habit using a behavior taxonomy and monitoring the user to determine whether the user is performing the behavior using data collected from sensors associated with the user. New claims 22, 24, and 26 further use the sensor data to determine whether the behavior has successfully led to formation of a habit. Based on the reasons above, the claims have additional elements that integrate the alleged abstract idea into a practical application, or that amount to significantly more than the alleged abstract idea, because they show an improvement to the functioning of a computer or to another technology or technical field.), Examiner respectfully disagrees and directs Applicant to the revised grounds for rejection above, as necessitated by claim amendment.  As provided above, the claim limitations related to weighting the elements in the graph data are recited in a result-based manner, thus not foreclosing the task from being performed by mental process using pen and paper to generate the graph and corresponding graph elements, as claimed.  Thus, the elements related to the graph fall into the judicial groupings as identified in the rejection above.  Moreover, Applicant’s assertion that the technical improvement is improved accuracy is conclusory in nature with no explanation how the claim provides improved accuracy.  At best, the judicial exception itself provides improved accuracy through the use of a graph as claimed, which again is practically capable of being performed by mental process.  There is no explanation how the graph data allows a computer to process more varied data more quickly, and provide more relevant data to a user.  Moreover, claim 1 (and the dependent claims thereof) does not even require a computer.  Additionally, Applicant’s asserted technical improvement that nodes can be added to the graph data structure along with edges that identify relationships of the new nodes to existing component merely describes the judicial exception, as drawing nodes on a graph is both a mental process and a mathematical concept, as provided in the rejection above.  Although Applicant identifies subjective bias as a common issue, merely defining an objective process for providing patient recommendations does not foreclose the steps from being practically performed by a human by taking the predefined steps as identified under Prong 1 in the rejection above.  The objective nature of the steps, including creating the graph as claimed, is still an abstract idea because it can be practically performed by mental process including using pen and paper to create the graph elements claimed in the manner claimed.  Applicant’s arguments asserting unlimited recommendations that a human can simply not perform is not reflected by the claim amendments, nor is it supported by the written description.  Applicant’s arguments related to the newly recited sensors for receiving data does not amount to a technical improvement as the sensors are recited at a high level of generality for the sole result-based purpose of receiving data.  But for this generic recitation of sensors, the same process of observing whether patient has performed a behavior can be practically performed by mental process.  Therefore, Applicant’s argument is not persuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715